Citation Nr: 0335403	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic thoracic 
(dorsal) spine disorder to include osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel



INTRODUCTION

The veteran had verified active service from December 1979 to 
April 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that determined 
that the veteran had not submitted a well-grounded claim for 
service connection for a chronic thoracic (dorsal) spine 
disorder to include osteoarthritis and denied the claim.  In 
November 2002, the RO adjudicated the issue of service 
connection for a chronic thoracic (dorsal) spine disorder on 
the merits and denied the claim.  The veteran has been 
represented throughout this appeal by the American Legion.


FINDINGS OF FACT

1. Service connection is currently in effect for post-
operative right knee medial meniscus tear residuals; left 
knee patellofemoral syndrome; tinnitus; and left ear hearing 
loss.

2.  The veteran's chronic thoracic spine spondylosis, 
scoliosis, and osteoarthritis have been shown to have 
increased in severity due to his service-connected right and 
left knee disabilities.


CONCLUSION OF LAW

Chronic thoracic (dorsal) spine spondylosis, scoliosis, and 
osteoarthritis are proximately due to or the result of his 
service-connected right and left knee disabilities. 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 § 
3.310(a)(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the veteran's entitlement to 
service connection for the chronic thoracic spine disorder, 
the Board observes that the Department of Veterans Affairs 
(VA) has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.326(a)(2003).  A July 2001 
RO letter to the veteran informed him of the evidence needed 
to support his claims; what actions he needed to undertake; 
and how the VA would assist him in developing his claim.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  The United 
States Court for Veterans Claims (Court) has clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Service connection is currently in effect 
for post-operative right knee medial meniscus tear residuals, 
left knee patellofemoral syndrome, tinnitus, and left ear 
hearing loss.

The veteran's service records make no reference to the 
chronic thoracic spine disorder.  A May 1999 VA examination 
for compensation purposes reflects the veteran exhibited an 
altered gait secondary to his service-connected right knee 
disorder.  On VA clinical examination in March 2000 the 
veteran walked with a "waddling gait."  A clinical note 
dated in December 1999 shows that X-ray studies of the 
thoracic spine revealed findings consistent with 
osteoarthritis.  A VA physician determined that it was at 
least possible that the veteran's thoracic spine disorder was 
etiologically related to his service-connected disabilities.  
Impressions of spondylosis and scoliosis of the thoracic 
(dorsal) spine were advanced in March 2000.  At that time, a 
VA orthopedic surgeon commented "[i]n my opinion, it is more 
likely than not that his back problem is causally related to 
his knee injury in 1982.  Although his back problem is 
probably not related to the injury, it certainly is 
aggravated because of his abnormal gait."

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic thoracic spine disorder was not shown in service or 
for many years thereafter.  Service connection is currently 
in effect for the right knee medial meniscus tear residuals 
and left knee patellofemoral syndrome.  The veteran's chronic 
thoracic spine disorder has been found to have increased in 
severity due to an abnormal gait associated with his service-
connected knee disabilities.  Given this fact and the absence 
of any competent evidence to the contrary, the Board finds 
that service connection is now warranted for a chronic 
thoracic spine disorder.


ORDER

Service connection for chronic thoracic (dorsal) spine 
spondylosis, scoliosis, and osteoarthritis is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

